Title: To John Adams from François Adriaan Van der Kemp, 7 March 1815
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and high respected, friend!
Oldenbarneveld 7 March 1815.


The daÿ before I was so unexpectedly favoured with your affectionate Letters of the 22 & 23 of Febr. mr D. Parish with his usual politeness took a package of Letters for our Dutch friends under his charge for the Dutch Minister, who was so obliging—to offer me their conveÿence to Holland. Nevertheless it was a duty to comply with your friend’s demands, more so, as it appeared to me, that it would be acceptable to you. I regret however—that since the death of Luzac I do not cultivate anÿ literarÿ connexion there at least with regard to the Classics. I hope, I may have succeeded in filling up this gap—by introducing mr Everett to my friends, who, I am confident will exert themselves—to their utmost power—to render his residence in that country agreeable. I must enlarge a little on these letters for his information. I ventured to introduce him to Prof. Wyttembach—the Parson of Holland—to whom I am for a great part indebted the little I know of the learned Languages. I was accustomed to treat him with reverence—but our characters were too disparate to love Him—or court his intimacÿ—Perhaps the warm union between J. Luzac and me had some share in it. I would not write him in English, I dared not do it in Latin—I know—he will not criticise a Dutch Letter—and am confident, he shall be pleased, if alive, with this flattering mark of regard—in having introduced to his acquaintance—and although I have not said so—to his patronage  An American Scholar. Wÿttembach is no native Dutchman—although he lived there since 1771—he is a Swiss. Encouraged by your warm recommendation of mr Everett I have been so bold, to apply to Him the lines, in which Don Joseph Pardo de Figueroa—perhaps a relative or Ancestor of John Quincÿ’s esteemed friend is celebrated bÿ Vanierius—and concluding from what I have seen—what I have heard in Cambridge’s chapel—I have not overrated his merits:
Linguarum morumque Sciens, interprete nulloEuropæ varias gentes qui nuper obïbatHospes ubique novus, nulla peregrinus in urbe.
Mess. Willink will be of great service to Him at Amsterdam—my frend Born at Rotterdam shall be delighted in receiving an American under his hospitable roof—you know—He was here a number of years—and this our settlement and neighbourhood has risen under and fostered bÿ his cares. Although no Literarÿ men—he is an enlightened merchant—with a cultivated mind—and a heart—with would endear him to all around him—if he was as illiterate and dull, as mÿ ci-devant countrymen are too often delineated by the Englishmen and—Americans too. At my Dear friend’s Le Pole he shall be received as by you at Quincy, and maÿ come and return—as freely—as to his own house. I need to say nothing about Cou and de Gyzelaer—they would give, more than I should dare to ask.
I do not suppose, that the Diplomatic affairs shall crowd so much on the time of mr Everett—or he shall from time to time find leesure for an excursion to Leyden and Rotterdam. I have not the honour of being acquainted with the Embassadorial talents of Dr Eustis—but—let he be equal to the Duc de La Vauguion, I suspect Everett shall find himself often in the place of Berenger. I promised Miss Sophia Mappa to include a Letter of her, and trust you will oblige me—by requesting the Secretarÿ—to take it under his care.
I cordially reciprocate mÿ congratulations—Althoug we possess neither bell nor cannon—we were not idle—Invited with two Republicans and a Federalist—to arrange our rejoicings we convened—read the Treaty—wished one another joÿ—walked in procession—above two hundred persons—and were cheered by a good band of Music—all was harmonÿ not one single word disturbed our union—every house was illuminated—and although I do not believe that the halcyon days are so established—that no future blast is to be dreaded—I flatter myself—this day will leave some good seeds behind which maÿ ripen to maturity—I have now at least hope, that I shall lay down my head in peace—and I care verÿ little when, if I have, what I flatter myself with it, provided a competent subsistence for mrs v. d. kemp and her two children—
I was pleased with your Shoemaker—so was my wife and daughter—to whom I communicated it. There is more worth in such practical philosophy—than in the hugest volum in Folio of theorÿ—But did you never experience the truth of “video meliora proboque &c.? Wadstrom’s excentric performance would have amused you a moment of leisure—one of my correspondents in Boston informed me last year—that it was send you—this must be a mistake—I made a present of it to poor Charles Eliot! alas! poor Charles! and yet unwillingly I envÿ often the lot of those, who left us—It is an unpleasing reflection—mÿ usefulness is past—it soothes it in some manner that my family, and my two partial friends do not think so.—You saÿ, Benjamin Vaughan inserted it in Fr. works without his consent or knowledge: can that be so? The Editor of his Political Miscell—and Philosophical pieces ed. 8. 1779 London—says—“he took it from Lord kaims sketches. vol. ii Pag. 472, 3”—Lord Kames asserts “that this parable against persecution was communicated to Him by Dr Franklin”—and the Editor says “that he was told, that Dr Franklin has often imposed this parable upon his friends and acquaintance, as a part of a chapter of Genesis.” Your Ladÿ has send me the valuable little poëms. The authors could not imagine, that theÿ would cheer a recluse in the western woods—and yet they are rewarded by mÿ silent thanks. The Dutch Ministers communications were interesting to me and mrs v. d. K. many of our old friends and relatives arose as from the death before us—and well with a new lustre—by the munificence, display’d by them in behalf of their Countrÿ. Your Ladÿ can not regret this seeming neglect in the Embassadors family—All the Ladies of that rank are handsome—and accomplished—this is an axiom—a scrutinÿ of the Lady of Mount Wollaston, might have discovered some flaws—and found them homelÿ Dutch women.
I expect—the Schelde—Antwerp—Ostende—Newport shall be joined to Holland—The Advantage must be incalculable—the evils attending it in my opinion insignificant—I do not recollect one single example that commerce returned to the same spot, which she once finally had left—seldomer yet, than a river to an old channel—in which it first flowed. A residence of three months in that countrÿ—and well chiefly conversing with the mercantile class convinced me in 1787—that the boasted projects of Josephus ii did rest on quicksand—The mercantile genius was fled—not even its phantom  appeared in the men—their chief commercial transactions were entrusted to their wives and daughters—The chief business at Ostende—and a vast deal was performed—was on account of houses in London & Amsterdam—and well bÿ Dutch and Brittish Merchants or their Agents. Holland shall recover some commerce—but can never again become England’s competitor—this is bÿ Providence destined for this countrÿ—England—the government as well as the Mercantile interest will follow that golden mercantile maxim—and know “how to loose in time”—they will and must favour the Dutch—to checq our growth, as it is not in their power to wither it—and in this self interest must prompt whole Europe to support England—This Countrÿ must unavoidablÿ swallow up the whole in time.
Have the Letters of Madame Necker been published? I doubt not or you had an agreable acquaintance with Madame Stael—you do always homage to eminent talents—but I doubt much, except you say so, that your heart was equallÿ delighted with her—and an amiable good-natured man with a sound understanding would by me be prefered for an associate above the brightest genius of the world. Could I defraÿ the expences of travelling my dear Daughter should enjoy the happiness of seeing mr & mrs Adams and become acquainted with your amiable Susan—now she must remain contented—and considers herself greatly honoured with your affectionate wishes. Your Ladÿ has received the cabbage seeds—they will supplant the Cossacks. I made an alliance with—not Hyder-Ali chan—but the Easter-Cyder Kan—and drove away, a while, mÿ obstinate enemÿ—
I remain for ever your obliged friend,

Fr. Adr. vanderkemp


P.S. I leave it to your care to fold the Letter up again—and leave them unopened or seal them—as proprietÿ in your opinion dictates—7 March 1815.P.P.S I received this morning a Similar Letter as your from Rev. Edw. Everett—which occasioned the P.S. a new attack of violent head-ache compels me, to delaÿ mÿ answer to Him  v. d k.

